                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob @ spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                LITTLER MENDELSON, P.C.
                                   6            Patrick H. Hicks, Esq. (Bar No. 4632)
                                                Hilary B. Muckleroy, Esq. (Bar No. 9632)
                                   7            3960 Howard Hughes Parkway, Suite 300
                                                Las Vegas, Nevada 89169-5937
                                   8            Telephone: (702) 862-8800
                                                Fax: (702) 862-8811
                                   9            Email: phicks @ littler.com, hmuckleroy @ littler.com
                                                Attorneys for Defendant
                               10
                               11
                                                                             UNITED STATES DISTRICT COURT
                               12
                                                                               DISTRICT OF NEVADA
                               13                                                        )
                                                MICHELLE IOVINO,                         )
                               14                                                        )  Case No.: 2:19-cv-00174-JCM-CWH
                                                             Plaintiff,                  )
                               15                                                        )
                                                      vs.                                )
                               16                                                        )
                                                GREEN FARMS OF NEVADA, INC.,             )  STIPULATION AND ORDER
                               17               a Nevada corporation, dba WORLDWIDE      )  TO CONTINUE EARLY NEUTRAL
                                                PRODUCE,                                 )  EVALUATION
                               18                                                        )
                                                             Defendant.                  )
                               19
                               20                      Plaintiff MICHELLE IOVINO and Defendant GREEN FARMS OF NEVADA, INC., a
                               21               Nevada corporation, dba WORLDWIDE PRODUCE, by and through their respective counsel of
                               22               record, hereby stipulate and agree to continue the Early Neutral Evaluation Session to a future date
                               23               set by the court. The Early Neutral Evaluation currently is scheduled for May 8, 2019, at 10:00 a.m.
                               24                      There is good cause for entering into this stipulation. Plaintiff’s counsel is scheduled to be
                               25               out of the country that day on a previously-scheduled vacation. For this reason, a brief continuance
                               26               of the Early Neutral Evaluation Session is requested from the Court. Counsel for defendant is
                               27               unavailable from May 25, 2019, through June 3, 2019. Therefore, the parties request that the Early
                               28               Neutral Evaluation Session be rescheduled for any of the following dates:
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 1 of 2
                                   1                   June 4, 5, or 6.
                                   2                   June 10, 11, 12, 13, or 14.
                                   3                   June 19, 20, or 21.
                                   4
                                   5            DATED: March 7, 2019.                             DATED: March 7, 2019.
                                   6            LAW OFFICES OF ROBERT P. SPRETNAK                 LITTLER MENDELSON, P.C.
                                   7            By: /s/ Robert P. Spretnak                        By: /s/ Hilary B. Muckleroy
                                                   Robert P. Spretnak, Esq.                          Patrick H. Hicks, Esq.
                                   8                                                                 Hilary B. Muckleroy, Esq.
                                                Attorney for Plaintiff
                                   9                                                              Attorneys for Defendant
                                                8275 S. Eastern Avenue, Suite 200
                               10               Las Vegas, Nevada 89123                           3960 Howard Hughes Parkway, Suite 300
                                                                                                  Las Vegas, Nevada 89169
                               11
                               12
                               13                                                           ORDER
                               14                      IT IS SO ORDERED that the Early Neutral Evaluation Session in this matter be continued
                               15               from May 8, 2019, and rescheduled for June 10, 2019, at 10:00 AM.
                               16                      The Early Neutral Evaluation Session shall be conducted in chambers, located on the third
                               17               floor of the Lloyd D. George U.S. Courthouse, 333 Las Vegas Boulevard South, Suite 3005, Las
                               18               Vegas, Nevada 89101. The written evaluation statements must be delivered directly to my chambers,
                               19               U.S. Magistrate Judge Cam Ferenbach, in a sealed envelope-MARKED CONFIDENTIAL AND
                               20               DO NOT FILE, not later than 4:00 p.m., June 3, 2019, one week prior to the Early Neutral
                               21               Evaluation Session.
                               22                      All other terms and requirements set forth in the original Order Scheduling Early Neutral
                               23               Evaluation Session (ECF No. 6) shall remain in full force and effect.
                               24
                               25                                                            ____________________________________________
                                                                                             The Honorable CAM FERENBACH
                               26                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                      March 8, 2019
                               27                                                            DATED: ___________________________________
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                           Page 2 of 2
